Citation Nr: 1637138	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  12-17 714A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for right shoulder disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1991 to October 1995, July 2002 to July 2003, and January 2007 to April 2008.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for right shoulder joint disease.  The Veteran has timely appealed the above issue.


FINDING OF FACT

The Veteran's current acromioclavicular (AC) joint arthrosis of his right shoulder status post Mumford repair with residuals had onset during his active service. 


CONCLUSION OF LAW

The criteria for service connection for AC joint arthrosis of the right shoulder status post Mumford repair with residuals have all been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  As the Board is granting the benefit sought, any error in VA meeting its duty to notify and assist did not result in prejudice to the Veteran.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

On appeal, the Veteran asserts that he suffered from right shoulder pain while on active duty in Afghanistan.  He states that he was placed on light duty and provided physical therapy at the time, and that he was diagnosed in September 2009 with acromioclavicular (AC) joint disease.

More specifically, the Veteran stated in his February 2011 Notice of Disagreement (NOD) that he had been placed on two week limited duty because of shoulder pain in Afghanistan.  He stated that he was diagnosed with right shoulder arthralgia (pain) by the Fayetteville VA Medical Center (VAMC) in October 2008.  The Veteran notes that although he complained of pain in his right shoulder joint at the time, neither an x-ray nor MRI was performed while he was on active duty or when he was seen by the Fayetteville VAMC in October 2008.  A private physician diagnosed him with degenerative changes in his right shoulder joint in October 2009.  The Veteran states that he was initially treated with a steroid injection, but later elected to have surgery in November 2010.  

Turning to the evidence, the Veteran's service treatment records demonstrate that he did not have any shoulder issues before his deployment to Afghanistan in May 2007.  In his March 2007 Pre-Deployment Health Assessment, the Veteran was found deployable after stating that he was in good health; the Veteran was not found to have any orthopedic issues at that time.  

In an October 2007 Physical Profile, the Veteran was advised that he was not to do physical training push-ups/pull-ups, and he was only to do upper body exercises at his own tolerance and as directed by a physical therapist.  He was placed on limited duty due to his right shoulder for two weeks.

After the Veteran returned from his Afghanistan deployment in November 2007, he noted in his VA Post-Deployment Health Assessment that he had "swollen, stiff or painful joints" during his deployment.  Additionally, he provided the same indication in another VA Post-Deployment Health Assessment in January 2008.  

In October and November 2008, the Fayetteville VAMC diagnosed him with right shoulder pain with no known injury and arthralgia.  He was also noted to have chronic shoulder pain.  

In September 2009, the Veteran underwent a private MRI that revealed AC joint disease which was moderately advanced with irregularities of the subchondral bone and proliferation of soft tissues and edema.  

In October 2009, the Veteran received a steroid injection that provided temporary relief.  However, a year later in October 2010, surgery was recommended for long-term relief.  In November 2010, the Veteran underwent a right shoulder subacromial decompression and arthroscopic Mumford procedure.  

Finally, in April 2012, the Veteran underwent a VA examination of his right shoulder in which he was diagnosed with AC joint arthrosis status post Mumford repair with residuals.  After physical examination and review of the claims file, the VA examiner found that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The VA examiner concluded that he did not have any service medical records which indicated the Veteran was placed on limited duty.  The VA examiner stated that if service medical records of a shoulder injury exist then he would need to review them.

Based on the foregoing evidence, the Board finds that service connection for AC joint arthrosis status post Mumford repair with residuals is warranted.  

The existence of the Veteran's present disability is not in question as the evidence demonstrates that the Veteran currently suffers from right shoulder AC joint arthrosis status post Mumford repair with residuals.  Likewise, the Veteran is shown to have been treated for symptoms of a right shoulder disorder while in service as shown by the October 2007 service treatment record.  Therefore, the first two elements of service connection have been met.

The evidence must also demonstrate a causal relationship, or "nexus," between the present disability and the disease or injury initially incurred or aggravated during service.  When analyzed as a whole, the claims file provides sufficient evidence that the Veteran suffered from a right shoulder disorder during and immediately after service and this disorder persisted to the present.  

The Board acknowledges the April 2012 VA examiner's opinion. In his opinion, the examiner stated that he did not have records indicating that the Veteran was placed on limited duty during service.  However, that opinion is of no probative value as it is based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458 (1993).  The evidence of record clearly documents a limited duty profile for the Veteran's right shoulder in October 2007.  

The record tends to show that the Veteran did not have any right shoulder disorder or symptoms prior to his final tour of active duty.  He has reported that that he was placed on limited duty for shoulder pain in Afghanistan and the record shows that he was treated for right shoulder symptoms during service.  He continued to report right shoulder symptoms shortly after separation from that period of active duty an in November 2008 was found to have chronic pain in his right shoulder.  Starting in April 2009, the Veteran sought private medical treatment for his right shoulder symptoms.  Eventually, in September 2009, the Veteran was diagnosed with AC joint arthrosis by the private physician.  

The Veteran's reports together with close proximity in time between the initial occurrence of symptoms of the right shoulder disorder during service and his seeking medical treatment shortly after service, and the direct sequence of treatment to the current diagnosis, is compelling evidence of a nexus between the in-service onset of right shoulder symptoms of a disability and his current disability.  

The low probative value of the April 2012 examination is outweighed by the high probative value of the rest of the rest of the evidence just discussed.  The preponderance of evidence shows that the nexus element has also been met in this case.

With all of the necessary elements of service connection met, the Board finds service connection for his AC joint arthrosis of his right shoulder status post Mumford repair with residuals is warranted.  See 38 C.F.R. §§ 3.102, 3.103.  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. 
§ 3.102.  


ORDER

Service connection for AC joint arthrosis of the shoulder status post Mumford repair with residuals is granted.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


